internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-111088-00 date date legend decedent a spouse dear sir or madam this letter responds to your request dated date for an extension of time under sec_301_9100-1 of the procedure and administrative regulations to make a qualified_terminable_interest_property qtip_election under sec_2056 of the internal_revenue_code decedent died testate on a survived by spouse decedent’s will grants spouse a life interest in all real_estate owned by decedent decedent’s will designates the individuals who are to receive the real_estate on spouse’s death or in the event spouse predeceases decedent spouse the executrix of decedent’s estate filed a timely form_706 but no qtip_election was made on that return with respect to any property included on the return when preparing to close the probate_estate the personal representative discovered that the accountant who prepared the original form_706 had failed to include several parcels of real_estate owned by decedent on the date of decedent’s death in decedent’s probate_estate or the federal gross_estate for federal estate_tax purposes decedent's_estate requests an extension of time under sec_301_9100-1 to make an election under sec_2056 with respect to a number of the parcels of real_estate omitted from the original form_706 plr-111088-00 -2- sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is except as limited by sec_2056 to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 disallows this deduction where upon the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 the property is treated as passing to the surviving_spouse and for purposes of sec_2056 no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all of the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property is made by the executor on the return of tax imposed by sec_2001 such an election once made is irrevocable under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-111088-00 -3- requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interest of the government sec_301_9100-3 based solely on the facts submitted and the representations made we conclude that the standards of and have been satisfied accordingly we grant an extension of time for making the qtip_election under sec_2056 the election must be made days from the date of this letter the election should be made on a supplemental form_706 filed with the service_center where the original form_706 was filed a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for that purpose except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries
